The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to the application filed on 10/29/2018.
Claims 1-20 are pending in this application. This action is made non-final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 12-13, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeSouza Sana et al. (US 2016/0269334, hereinafter DeSouza Sana).
Re claims 1, 13, and 18, DeSouza Sana teaches a system comprising: 
a memory (fig. 9 and [0022], memory); 
processing circuitry coupled to the memory ([0022], memory and processor) to implement operations for task classification on a target sample from a target corpus (figs. 2-7 and [0068], user manipulates with email content to classify the associated tag), the task classification including: 
 modifying a representation of a source sentence of a source sample from a source corpus to more closely resemble target sentences of target samples from a target corpus (fig. 3 and [0042], user can modify rules associated with the suggestion. Also see fig. 6, user can associate label, hashtag to the content of the displayed email content); 
operating, using a machine learning model trained using the modified representation of the source sentence, with the target sample to generate a task label, the task label indicating whether the target sample includes a task (fig. 6, user can associate label, hashtag to the content of the displayed email content); and 
causing a personal information manager (PIM) to generate a reminder, based on whether the target sample includes the task (figs. 2-4 and [0048], The notification bar 512 may include various notifications, such as a number of communications within the mailbox, a number of unread communications, reminders, and/or notifications 514. The command bar 504 and the notification bar 512 may employ a textual scheme, a graphical scheme, an audio scheme, an animation scheme, a coloring scheme, a highlighting scheme, and/or a shading scheme, among other schemes, to enhance presentation to the user).  	Re claims 10 and 19, DeSouza Sana teaches wherein the task classification further includes training the machine learning model using the modified representation of the source sentence (figs. 2-6, walking through the process of how to associated label to the content of the displayed email).  	Re claim 12, DeSouza Sana teaches wherein the reminder includes (i) a notification ([0048], The notification bar 512 may include various notifications, such as a number of communications within the mailbox, a number of unread communications, reminders, and/or notifications 514). 
Allowable Subject Matter
Claims 2-9, 11, 14-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims set forth in this action.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111 ( c ) to consider these references fully when responding to this action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-270-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOAN H VU/Primary Examiner, Art Unit 2177